On the application of relator, this court issued a writ of certiorari, coupled with a stay order, and it ordered the trial judge and both defendants to show cause on December 2, 1935, why the relief prayed for by relator should not be granted. The orders of this court have been complied with, and the case is now submitted to us for review.
The real issue presented to us is whether or not, after exceptions filed by the defendants in the trial court have been overruled, the defendants must file their answers to the suit within two days thereafter, or the trial judge may, in his discretion, grant the defendants further time to file additional exceptions or pleas. The relator relies upon section 9 of article IX of the Rules of the Civil District Court for the parish of Orleans. We quote the section:
"Section 9. When an exception is overruled or referred to the merits the defendant shall file his answer before the opening of the Court within two days, or judgment by default may be taken unless, for good reasons shown, the Judge may grant a longer delay."
In this case no application was made to the judge to grant a longer delay within which to answer the suit, but, on the application of defendants, a delay of twelve *Page 174 
days was granted to them within which time to file additional pleas. The granting of such a delay to file further pleas was in violation of the quoted section of the court's rules, and justified the relator's application to this court for the exercise of its supervisory powers. Under the quoted section of the court's rules, it is discretionary with the judge to grant additional time, for good reasons shown, within which to answer a suit after exceptions have been filed, heard, and overruled, or referred to the merits, but he has no discretion thereafter to grant applicants therefor additional time for any other purpose.
A number of incidental issues have been presented in the application and the returns filed in the record, but the decision is not dependent upon any of them, and we therefore dismiss them without comment.
For the reasons assigned, the writ issued by this court is perpetuated, the trial judge is prohibited from trying the defendants' exceptions and rule which are complained of in relator's application, and the relator's prayer for a mandamus compelling him to fix a reasonable time within which the defendants may answer the relator's suit is granted. The cost of these proceedings are to be paid by respondents Maryland Casualty Company and E.F. Nine, Jr.
  O'NIELL, C.J., and ODOM, J., dissent. *Page 175